Exhibit 10.2

 

MARKETAXESS SEVERANCE PAY PLAN

 

Amended November 21, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

-

  INTRODUCTION      3   

ARTICLE II

 

-

  DEFINITIONS AND INTERPRETATIONS      3   

ARTICLE III

 

-

  ELIGIBILITY TO PARTICIPATE      7   

ARTICLE IV

 

-

  BENEFITS PAYABLE FROM THE PLAN      8   

ARTICLE V

 

-

  HOW AND WHEN SEVERANCE WILL BE PAID      10   

ARTICLE VI

 

-

  MISCELLANEOUS PROVISIONS      10   

ARTICLE VII

 

-

  WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN      11       

Claim Procedure

     11       

Plan Interpretation and Benefit Determination

     13       

Your Rights Under ERISA

     14       

Plan Document

     15       

Other Important Facts

     15   

 

2



--------------------------------------------------------------------------------

MARKETAXESS SEVERANCE PAY PLAN

(for MarketAxess Holdings, Inc. and participating affiliates)

ARTICLE I - INTRODUCTION

MarketAxess Holdings, Inc. (the “Company”) hereby establishes the MarketAxess
Severance Pay Plan (the “Plan”), effective as of November 21, 2016, to provide
severance benefits to certain employees of the Company and its participating
affiliates who suffer a loss of employment under the terms and conditions set
forth in the Plan. The Plan replaces and supersedes any and all severance plans,
policies and/or practices of the Company and its participating affiliates in
effect for covered employees prior to November 21, 2016. The Plan is intended to
fall within the definition of an “employee welfare benefit plan” under
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended.
No employee or representative of the Company, the Employers or any of their
affiliates is authorized to modify, add to or subtract from these terms and
conditions, except in accordance with the amendment and termination procedures
described herein.

ARTICLE II - DEFINITIONS AND INTERPRETATIONS

The following definitions and interpretations of important terms apply to the
Plan.

1. Agreement and General Release. The release executed by an Employee (in a form
to be provided to the Employee by the Plan Administrator, within five days of
the Termination Date in its sole and absolute discretion) under which, among
other things, the Employee releases and discharges all Employers and related
entities (as well as any third party for whom the employee provides services on
the Employer’s behalf) from all claims and liabilities relating to the
Employee’s employment with the Employer and/or the termination of the Employee’s
employment, including without limitation, claims under the Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, where applicable, the California Fair Employment and
Housing Act, the California Labor Code Sections 200 et seq., 510 et seq., 970
and 1959 et seq., defamation provisions of California Civil Code Section 44 et
seq., and the New York State and City Human Rights Laws (and similar laws of any
other state).

2. Cause. Any one of the following reasons for the discharge or other separation
of an Employee from employment with the Employer:

(i) any act or omission by the Employee resulting or intended to result in
personal gain at the expense of the Employer;

 

3



--------------------------------------------------------------------------------

(ii) misconduct by the Employee, including, but not limited to insubordination,
dishonesty, fraud, incompetence, moral turpitude, willful misconduct, failure to
abide by the Employers’ policies, rules or procedures, theft, violent acts or
threats of violent acts, unauthorized possession of alcohol or controlled
substances on an Employer’s property, use of the Employer’s property, facilities
or services for unauthorized or illegal purposes, or refusal to perform his or
her duties or responsibilities for any reason other than illness or incapacity;

(iii) performance of duties for the Employer in a manner deemed by the Employer
as materially unsatisfactory;

(iv) in the case where there is an employment agreement, change in control
agreement or similar agreement in effect between the Employee and the Employer
that defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the
definition of “cause” only applies on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter; or

(iv) the improper disclosure by the Employee of proprietary or confidential
information or trade secrets of the Employer, or intellectual property that the
Employer is under a duty to protect (including software licensed to the Employer
under agreements prohibiting disclosure).

If an Employee is terminated from employment and it is subsequently determined
that, by virtue of conduct or circumstances, arising either before or after the
termination, the Employee or former Employee engaged in what would have
constituted Cause, the termination will be deemed to have been for Cause, and
the individual will be ineligible for benefits under the Plan. In such
circumstances, in the event that Plan benefits have already been paid by the
Employer, the Employer shall be entitled to recover any such benefits.

3. Code. The Internal Revenue Code of 1986, as amended.

4. Company. MarketAxess Holdings, Inc.

5. Disability. Total and permanent disability as defined in Section 22(e)(3) of
the Code.

6. Effective Date. November 21, 2016.

7. Employee. Any active, regular, U.S.-based employee of an Employer and

 

4



--------------------------------------------------------------------------------

on the Employer’s payroll other than an employee whose terms and conditions of
employment are covered by a collective bargaining agreement that does not
provide for participation in the Plan or an employee who is party to a formal or
informal written employment agreement with an Employer that either provides for
severance or other payments in the event of the individual’s termination of
employment or any other separation from service with the Employer or states that
no such payments will be made in that event. Notwithstanding the preceding
sentence, “Employee” also does not include any individual (i) designated by the
Employer as an independent contractor and not as an employee at the time of any
determination, (ii) being paid by or through a third party agency,
(iii) designated by the Employer as a freelance worker and not as an employee at
the time of any determination, (iv) designated by the Employer as an intern,
summer intern or consultant, (v) designated by the Employer as a seasonal,
occasional, limited duration, leased or temporary employee, during the period
the individual is so paid or designated; any such individual shall not be an
Employee even if he or she is later retroactively reclassified as a common-law
or other type of employee of the Employer during all or any part of such period
pursuant to applicable law or otherwise.

8. Employer. The Company and each affiliate or subsidiary of the Company that
participates in the Plan. As of November 21, 2016, the Employers are the
Company, MarketAxess Corporation and MarketAxess Technologies Inc.

9. Executive Officer of the Company. Any Employee who is an “executive officer”
of the Company under Rule 3b-7 promulgated under the Securities Exchange Act of
1934 (as amended), or any Employee designated by the Company’s Board of
Directors (or authorized committee thereof) as an “executive officer” for
purposes of the Plan.

10. Participant. An Employee who meets the requirements for eligibility under
the Plan, as set forth in Article III of the Plan. An individual shall cease
being a Participant once all severance due to such individual under the Plan has
been paid (or, if earlier, upon the death of the Participant) and no person
shall have any further rights under this Plan with respect to such former
Participant.

11. Plan Administrator. The Company including such other person or committee
appointed from time to time by the Company to administer the Plan. Until a
successor is appointed by the Company, except as otherwise indicated herein, the
Head of Human Resources of MarketAxess Corporation has been designated by the
Company to act on behalf of the Plan Administrator with day- to-day matters
regarding the Plan. Notwithstanding the foregoing, the Compensation Committee of
the Company’s Board of Directors (the “Committee”) shall administer the Plan
with respect to any Participant who is an Executive Officer of the Company.

12. Termination Date. The date designated by the Employer for each eligible
Employee on which such Employee will experience a Termination of Employment with
such Employer. Notwithstanding the foregoing, with respect to any eligible
Employee, the Employer reserves the right, in its sole and absolute discretion,
to change a previously designated Termination Date.

 

5



--------------------------------------------------------------------------------

13. Termination of Employment.

A. The termination by an Employer of an Employee’s employment relationship with
the Employer as the result of a job elimination, job discontinuation, office
closing, staff reduction, organizational restructuring, or unsatisfactory
performance that does not constitute Cause.

B. Notwithstanding the preceding paragraph, unless otherwise provided herein, a
Termination of Employment does not include a discharge or other separation of
employment under any of the following circumstances:

(i) for Cause;

(ii) an Employee’s retirement, voluntary resignation or job abandonment
(including, without limitation, the termination of employment for excess
absenteeism);

(iii) an Employee’s death or Disability; or

(iv) the business or a portion of the business of an Employer is (i) sold in
whole or in part to another corporation, company or individual, whether by sale
of stock or assets, (ii) merged or consolidated with another corporation,
company or individual or is part of a similar corporate transaction or
(iii) outsourced to another corporation, company or individual, and the Employee
is offered employment with the purchaser or surviving business or the
corporation, company or individual to which the business is outsourced (whether
or not he or she accepts any such position with the purchaser, surviving
business or other company or individual) in a position (a) providing a rate of
compensation of at least 80% of the Employee’s compensation immediately prior to
the occurrence and (b) within 30 miles of the Employee’s current primary
worksite.

C. Notwithstanding anything herein to the contrary, with respect to any Employee
who is an Executive Officer of the Company, a Termination of Employment shall
include a termination of such Employee’s employment due to death or Disability.

The determination as to whether a discharge or other separation from service is
for Cause or is otherwise described in this Section will be made by the Plan
Administrator, in its sole and absolute discretion, and such determination shall
be final and binding on all affected Employees. An Employee’s Termination of
Employment shall occur on the last day of his or her employment with the
Employer.

14. Week of Base Pay. The Employee’s weekly base salary (prior to tax
withholding) at the time of his or her Termination Date, excluding bonuses,
overtime pay, commissions, non-cash compensation, employer contributions to
employee benefit

 

6



--------------------------------------------------------------------------------

plans, incentive or deferred compensation or any other additional compensation.
However, it will include salary reduction contributions made on an Employee’s
behalf to any plan of the Employer under Section 125, 132(f) or 401(k) of the
Internal Revenue Code of 1986, as amended. A Week of Base Pay for a part-time
Employee shall mean the average weekly pay for the six-month period of payroll
immediately preceding the Employee’s Termination Date (with the same inclusions
as for full-time Employees).

15. Years of Service. As of the Employee’s Termination Date, the number of
consecutive full twelve (12) month periods since the Employee’s last date of
hire by the Employer in which the Employee is paid by the Employer for the
performance of services in a capacity that qualifies such person as an Employee.
Years of Service shall be measured in full years and no credit shall be provided
for fractions of a Year of Service, except that a partial year of service of at
least eleven (11) months shall be rounded up to a full year. In addition, an
Employee who has not completed at least one Year of Service shall be credited
with 6 Months of Service if, as of the Employee’s Termination Date, the Employee
has completed a consecutive full six-month period since the Employee’s last date
of hire by the Employer in which the Employee is paid by the Employer for the
performance of services in a capacity that qualifies such person as an Employee.

ARTICLE III - ELIGIBILITY TO PARTICIPATE

1. An Employee becomes a Participant in the Plan and shall be entitled to
severance benefits only if he or she:

(i) Is notified of his/her Termination of Employment, to be effective as of his
or her Termination Date;

(ii) Remains in the continuous employ of an Employer until his or her
Termination Date, does not voluntarily terminate employment and is not
involuntarily terminated by the Employer for Cause;

(iii) Experiences a Termination of Employment; and

(iv) Timely returns a signed, dated and notarized original Agreement and General
Release as required under section 3 below of this Article III.

2. Notwithstanding the foregoing, an Employee who is an Executive Officer of the
Company may also become a Participant in the Plan and be entitled to severance
benefits if such Employee experiences a Termination of Employment due to death
or Disability and complies with section 1(iv) above.

3. An Employee shall become a Participant and payment of benefits under the Plan
will be made if, and only if, within the 60-day period after the Termination
Date, the Agreement and General Release is signed and the time for the Employee
to revoke the

 

7



--------------------------------------------------------------------------------

Agreement and General Release (as set forth in the Agreement and General
Release), if any, has expired without the Employee (or the Employee’s estate in
the case of death) having revoked that document (the “Release Effective Date”);
provided that if such 60-day period spans two calendar years, the “Release
Effective Date” shall not be earlier than the first day of the later calendar
year.

ARTICLE IV - BENEFITS PAYABLE FROM THE PLAN

1. Severance Pay

Participants shall be entitled to receive severance pay from the Plan in
accordance with the following chart:

 

Years of Service

   Weeks of Base Pay*  

less than 6 Months

     2   

at least 6 Months but less than 2 Years

     4   

2 Years

     8   

3 Years

     12   

4 Years

     16   

5 Years

     20   

6 Years or more

     24   

 

* Notwithstanding the foregoing, if the Participant is an Executive Officer of
the Company, his or her number of Weeks of Base Pay shall be equal to 52 weeks
(except that, if such Participant is participating in the Plan under section 2
of Article III, his or her number of Weeks of Base Pay shall instead be equal to
26 weeks).

Thus, the maximum severance pay for all Participants under this schedule shall
be 24 Weeks of Base Pay for Participants who are not Executive Officers of the
Company and 52 Weeks of Base Pay plus the Average Bonus (as defined below) for
Participants who are Executive Officers of the Company. All severance pay will
be offset by any notice pay to an Employee for periods (if any) the Employee is
permitted to continue employment following notice of termination.

Any Participant who is an Executive Officer of the Company shall be entitled to
receive an additional severance payment equal to one (1) times (or one-half
(0.5) times, if such Participant is participating in the Plan under section 2 of
Article III) the average of the annual full-year cash bonuses received by the
Participant from the Company for the three (3) completed calendar years prior to
termination (the “Average Bonus”).

2. Continued Health Benefits

The group medical and dental insurance coverages of a Participant (and his or
her covered eligible dependents) in effect on the Participant’s Termination Date
will be continued in accordance with, and to the extent permitted by, the terms
of the applicable plans of the Employer (or affiliate) (or, if not so permitted,
pursuant and subject to the

 

8



--------------------------------------------------------------------------------

terms of COBRA, as defined below) for a period equal to the number of Weeks of
Base Pay for which the Employee is entitled to severance pay (the “Severance
Period”), with the Employer and the Employee continuing to pay their respective
shares of the premiums (in accordance with the respective plans and applicable
law, and subject to Employee’s timely completion and submission of the necessary
election forms and timely payment of the employee portion of the applicable
premiums); provided that the continuation of such coverage does not violate
applicable law or subject Employer to an excise tax under Code Section 4980D or
otherwise.

All provisions of the Participant’s (and his or her dependents’) coverages will
be in accordance with the applicable plan in effect for similarly situated
active employees of the Employer (including any applicable co-payments,
deductibles and other out-of-pocket expenses) and applicable law. However, the
Employer’s obligation to continue such coverage will end when a Participant
becomes covered by health insurance offered by another employer. After the
Severance Period, a Participant (and his or her eligible dependents) may be
entitled to elect to continue health coverage under the Employer’s group medical
and dental insurance plans on a self-pay basis in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).

*                    *                     *

If an Employee is eligible to receive any severance pay under the Plan, such
Employee shall not be entitled to receive any other severance, separation,
notice or termination payments or other similar payments on account of his or
her employment with any Employer under any other plan, policy, program or
agreement. If, for any reason, an Employee becomes entitled to or receives any
other severance, separation, notice or termination payments on account of his or
her employment or termination of employment with any Employer (or any affiliate
of an Employer), including, for example, any payments required to be paid to the
Participant under any Federal, State or local law (including, without
limitation, the Worker Adjustment and Retraining Notification Act) or pursuant
to any agreement (except unemployment benefits payable in accordance with state
law and payment for accrued but unused vacation), his or her severance under the
Plan will be reduced by the amount of such other payments paid or payable. An
Employee must notify the Plan Administrator if he or she receives or is claiming
to be entitled to receive any such payment(s).

In extraordinary circumstances, an Employer may determine, in its sole
discretion, that a Participant shall receive additional severance benefits, in
which case the severance pay shall be the amount explicitly set forth in the
Agreement and General Release.

Severance pay is subject to Federal, state and local income and Social Security
tax withholdings and any other withholdings mandated by law.

 

9



--------------------------------------------------------------------------------

ARTICLE V - HOW AND WHEN SEVERANCE WILL BE PAID

Subject to the foregoing and the provisions set forth herein, the aggregate
amount of severance (other than the Average Bonus) will be paid in equal
periodic installments on the Employer’s regular payroll dates over the
applicable Severance Period, with the first payment commencing as soon as
practicable following the Participant’s Release Effective Date. The Average
Bonus will be paid to the applicable Participant in a lump sum payment on the
Employer’s first regular payroll date following the Participant’s Release
Effective Date. An individual who is receiving severance pay in periodic
installments under the Plan shall not be considered an employee of the Employer
for any purpose.

In the event that a Participant dies before receiving all of the payments due to
the Participant under the Plan, any remaining amounts will be paid to (i) the
appointed administrator, executor or personal representative of the
Participant’s estate, or (iii) if none, to the legal heirs of the deceased.

ARTICLE VI - MISCELLANEOUS PROVISIONS

1. Amendment and Termination. The Company reserves the right, in its sole and
absolute discretion, to terminate, amend or modify the Plan, in whole or in
part, at any time and for any reason, by action of the Head of Human Resources
of MarketAxess Corporation or the General Counsel or Chief Executive Officer of
the Company. If the Plan is terminated, amended or modified, an Employee’s right
to participate in, or to receive benefits under, the Plan may be changed. Unless
otherwise specified by the Company in an amendment, amendments made by the
Company will apply to all Employers. Notwithstanding the foregoing, any
termination, amendment or modification of the Plan affecting the rights or
benefits of any Participant who is an Executive Officer of the Company shall
require the approval of the Committee.

2. No Additional Rights Created. Neither the establishment of this Plan, nor any
modification thereof, nor the payment of any benefits hereunder, shall be
construed as giving to any Participant, Employee or other person any legal or
equitable right against any Employer or any officer, director or employee
thereof; and in no event shall the terms and conditions of employment by an
Employer of any Employee be modified or in any way affected by this Plan.

3. Records. The records of an Employer with respect to Years of Service,
employment history, base salary, absences, employee benefits, and all other
relevant matters shall be conclusive for all purposes of this Plan.

4. Construction. The respective terms and provisions of the Plan shall be
construed, whenever possible, to be in conformity with the requirements of
ERISA, or any subsequent laws or amendments thereto. To the extent not in
conflict with the preceding sentence or another provision in the Plan, the
construction and administration of the Plan shall be in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York (without reference to its conflicts of law provisions).

 

10



--------------------------------------------------------------------------------

5. Severability. Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

6. Incompetency. In the event that the Plan Administrator finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefor
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Plan Administrator shall determine, and the
application thereof shall be a complete discharge of all liability for any
payments or benefits to which such Participant was or would have been otherwise
entitled under this Plan.

7. Payments to a Minor. Any payments to a minor from this Plan may be paid by
the Plan Administrator in its sole and absolute discretion (a) directly to such
minor; (b) to the legal or natural guardian of such minor; or (c) to any other
person, whether or not appointed guardian of the minor, who shall have the care
and custody of such minor. The receipt by such individual shall be a complete
discharge of all liability under the Plan therefor.

8. Plan Not a Contract of Employment. Nothing contained in this Plan shall be
held or construed to create any liability upon any Employer to retain any
Employee in its service. All Employees shall remain subject to discharge or
discipline to the same extent as if the Plan had not been put into effect.

9. Financing. The benefits payable under this Plan shall be paid out of the
general assets of the applicable Employer. No Participant or any other person
shall have any interest whatsoever in any specific asset of any Employer. To the
extent that any person acquires a right to receive payments under this Plan,
such right shall not be secured by any assets of any Employer.

10. Nontransferability. In no event shall the Company (or any other Employer)
make any payment under this Plan to any assignee or creditor of a Participant,
except as otherwise required by law. Prior to the time of a payment hereunder, a
Participant shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan, nor shall rights be
assigned or transferred by operation of law.

ARTICLE VII - WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN

1. Claim Procedure. An Employee may file a written claim with the Plan
Administrator with respect to his or her rights to receive a benefit from the
Plan. The Employee will be informed of the decision of the Plan Administrator
with respect to the claim within 90 days after it is filed. Under special
circumstances, the Plan

 

11



--------------------------------------------------------------------------------

Administrator may require an additional period of not more than 90 days to
review a claim. If that happens, the Employee will receive a written notice of
that fact, which will also indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to make a
determination with respect to the claim. If the extension is required due to the
Employee’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent until the date on which the Employee responds to the
Plan’s request for information.

The Plan Administrator has the authority to make the initial claim
determination. If a claim is denied in whole or in part, or any adverse benefit
determination is made with respect to the claim, the Employee will be provided
with a written notice setting forth the reason for the determination, along with
specific references to Plan provisions on which the determination is based. This
notice will also provide an explanation of what additional information is needed
to evaluate the claim (and why such information is necessary), together with an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the Employee’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If an Employee is not notified (of the denial or an
extension) within ninety (90) days from the date the Employee notifies the Plan
Administrator, the Employee may request a review of the application as if the
claim had been denied.

If the Employee’s claim has been denied, or an adverse benefit determination has
been made, the Employee may request that the Plan Administrator review the
denial. The request must be in writing and must be made within sixty (60) days
after written notification of denial. In connection with this request, the
Employee (or his or her duly authorized representative) may (i) be provided,
upon written request and free of charge, with reasonable access to (and copies
of) all documents, records, and other information relevant to the claim; and
(ii) submit to the Plan Administrator written comments, documents, records, and
other information related to the claim.

The review by the Plan Administrator will take into account all comments,
documents, records, and other information the Employee submits relating to the
claim. The Plan Administrator will make a final written decision on a claim
review, in most cases within sixty (60) days after receipt of a request for a
review. In some cases, the claim may take more time to review, and an additional
processing period of up to sixty (60) days may be required. If that happens, the
Employee will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Plan Administrator expects to make a determination with respect to the
claim. If the extension is required due to the Employee’s failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Employee until the date on which the Employee responds to the Plan’s
request for information.

 

12



--------------------------------------------------------------------------------

The Plan Administrator has delegated to the General Counsel of the Company the
authority to make the decision on the claim for review. The Plan Administrator’s
decision on the claim for review will be communicated to the Employee in
writing. If an adverse benefit determination is made with respect to the claim,
the notice will include (i) the specific reason(s) for any adverse benefit
determination, with references to the specific Plan provisions on which the
determination is based; (ii) a statement that the Employee is entitled to
receive, upon request and free of charge, reasonable access to (and copies of)
all documents, records and other information relevant to the claim; and (iii) a
statement of the Employee’s right to bring a civil action under Section 502(a)
of ERISA. The decision of Plan Administrator (or its designee) is final and
binding on all parties.

These procedures must be exhausted before a Participant (or any beneficiary) may
bring a legal action seeking payment of benefits.

2. Plan Interpretation and Benefit Determination.

A. The Plan Administrator (or, where applicable, any duly authorized delegee of
the Plan Administrator) shall have the exclusive right, power, and authority, in
its sole and absolute discretion, to administer, apply and interpret the Plan
and any other documents and to decide all factual and legal matters arising in
connection with the operation or administration of the Plan.

B. Without limiting the generality of the foregoing paragraph, the Plan
Administrator (or, where applicable, any duly authorized delegee of the Plan
Administrator) shall have the sole and absolute discretionary authority to:

1. take all actions and make all decisions (including factual decisions) with
respect to the eligibility for, and the amount of, benefits payable under the
Plan;

2. formulate, interpret and apply rules, regulations and policies necessary to
administer the Plan;

3. decide questions, including legal or factual questions, relating to the
calculation and payment of benefits, and all other determinations made, under
the Plan;

4. resolve and/or clarify any factual or other ambiguities, inconsistencies and
omissions arising under this Plan or other Plan documents; and

5. process, and approve or deny, benefit claims and rule on any benefit
exclusions.

All determinations made by the Plan Administrator (or, where applicable, any
duly authorized delegee of the Plan Administrator) with respect to any matter
arising under the Plan shall be final and binding on the Employers, Employee,
Participant, beneficiary, and all other parties affected thereby.

 

13



--------------------------------------------------------------------------------

3. Your Rights Under ERISA. As a participant in the Plan you are entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). ERISA provides that all Plan participants shall
be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts, and a copy of the latest annual report (Form 5500
Series), if any, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series), if any, and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report (if any). The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide materials and pay you up to $110 a day until you receive the materials,
unless the materials were not

 

14



--------------------------------------------------------------------------------

sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court. If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

4. Plan Document. This document shall constitute both the plan document and
summary plan description and shall be distributed to all Employees in this form.

5. Other Important Facts.

 

OFFICIAL NAME OF THE PLAN:    MarketAxess Severance Pay Plan SPONSOR:   

MarketAxess Holdings, Inc.

299 Park Ave, 10th Floor

New York, NY 10171

(212) 813-6000

EMPLOYER IDENTIFICATION NUMBER (EIN):    52-2230784 PLAN NUMBER:    701 TYPE OF
PLAN:    Employee Welfare Severance Benefit Plan END OF PLAN YEAR:    December
31 TYPE OF ADMINISTRATION:    Employer Administered

 

15



--------------------------------------------------------------------------------

PLAN ADMINISTRATOR:   

MarketAxess Holdings Inc.

299 Park Ave, 10th Floor

New York, NY 10171

(212) 813-6000

  

Attn:  Head of Human Resources

          MarketAxess Corporation

EFFECTIVE DATE:    November 21, 2016

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.

Service of legal process may be made upon the Plan Administrator.

No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated. Under no circumstances,
will any benefit under this Plan ever vest or become nonforfeitable.

All payments and benefits under the Plan are intended to comply with, or be
exempt from, Code Section 409A and the regulations and guidance promulgated
thereunder and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company or the Employers be liable for any additional tax, interest or penalty
that may be imposed on an Employee by Code Section 409A or any damages for
failing to comply with Code Section 409A.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of the Plan providing for the payment of any amounts or benefits
upon or following a termination of employment that are considered “non-qualified
deferred compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of the Plan, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If an Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment that is considered non-qualified deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the date that is immediately following the date of the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Employee, and (B) the date of the Employee’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this paragraph (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum and any remaining payments and benefits due under
the Plan shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

16



--------------------------------------------------------------------------------

For purposes of Code Section 409A, an Employee’s right to receive any
installment payments pursuant to the Plan shall be treated as a right to receive
a series of separate and distinct payments. In no event may any Employee,
directly or indirectly, designate the calendar year of any payment to be made
under the Plan that is considered nonqualified deferred compensation.

 

17